UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 July 27, 2010 (Date of report) CARACO PHARMACEUTICAL LABORATORIES, LTD. (Exact name of registrant as specified in its charter) Michigan 1-31773 38-2505723 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 1150 Elijah McCoy Drive, Detroit, Michigan 48202 (Address of principal executive offices) (313) 871-8400 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 140.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On July 27 2010, registrant announced its results of operations for the first quarter of Fiscal 2011, as set forth in the press release included as Exhibit 99.1 hereto and incorporated herein by reference. Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (c)On July 23, 2010, Gurpartap Singh Sachdeva, 41, was appointed the Chief Operating Officer of the Company, as set forth in the press release included as Exhibit 99.2 and incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. d. Exhibits. Exhibit No. Description Press release of Caraco Pharmaceutical Laboratories, Ltd., dated July 27, 2010 announcing its results of operations for the first quarter of Fiscal 2011. Press release of Caraco Pharmaceutical Laboratories, Ltd., dated July 27, 2010 announcing the appointment of Chief Operating Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CARACO PHARMACEUTICAL LABORATORIES, LTD. Date:July 28, 2010 By: /s/ Jitendra N. Doshi Jitendra N. Doshi Chief Executive Officer Exhibit Index Press release of Caraco Pharmaceutical Laboratories, Ltd., dated July 27, 2010 announcing its results of operations for the first quarter of Fiscal 2011. Press release of Caraco Pharmaceutical Laboratories, Ltd., dated July 27, 2010 announcing the appointment of Chief Operating Officer.
